Citation Nr: 0914235	
Decision Date: 04/16/09    Archive Date: 04/24/09

DOCKET NO.  08-01 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hepatitis C.  

2.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).  

3.  Entitlement to service connection for tendonitis.  

4.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
hypertension.  

5.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
tinnitus. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1976 to July 
1979.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

It is noted that the Veteran's VA Form 9 was not timely 
followed in this case.  However, the lack of a timely filed 
substantive appeal does not deprive Board of jurisdiction 
over appeal initiated by a timely notice of disagreement.  
Beryle v. Brown, 9 Vet. App. 24, 28 (1996); Rowell v. 
Principi, 4 Vet. App. 9, 17 (1993).  Accordingly, the Board 
may proceed with appellate review.


FINDINGS OF FACT

1.  Hepatitis C was not manifested until many years after 
separation from service; the competent evidence does not 
demonstrate that the current hepatitis C is causally related 
to active service.

2.  The competent evidence does not demonstrate a current 
disability of tendonitis.  

3.  The competent evidence does not demonstrate a current 
disability of PTSD.  

4.  The Veteran's alleged in-service stressor has not been 
verified.  

5.  Entitlement to service connection for hypertension was 
denied in an unappealed September 2002 rating decision.  

6.  Evidence added to the record since the September 2002 
denial of service connection for hypertension does not relate 
unestablished fact necessary to substantiate the claim and 
does not raise a reasonable possibility of substantiating the 
claim.  

7.  Entitlement to service connection for tinnitus was denied 
in an unappealed September 2002 rating decision.  

8.  Evidence added to the record since the September 2002 
denial of service connection for tinnitus does not relate to 
an unestablished fact necessary to substantiate the claim and 
does not raise a reasonable possibility of substantiating the 
claim.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for hepatitis C have 
not been met.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§§ 3.301(a)(d), 3.303 (2008).  

2.  The criteria for service connection for tendonitis have 
not been met.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §  
3.303 (2008).  

3.  The criteria for service connection for PTSD have not 
been met.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304(f) (2008).  

4.  The September 2002 rating decision that denied service 
connection for hypertension is final.  38 U.S.C.A. § 7105(c) 
(West 2002); 38 C.F.R. § 3.104(a) (2008).  

5.  New and material evidence has not been received to reopen 
a claim for entitlement to service connection for 
hypertension.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2008).  

6.  The September 2002 rating decision that denied service 
connection for tinnitus is final.  38 U.S.C.A. § 7105(c) 
(West 2002); 38 C.F.R. § 3.104(a) (2008).

7.  New and material evidence has not been received to reopen 
a claim for entitlement to service connection for tinnitus.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, VCAA notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

The Veteran's claims of entitlement to service connection for 
hypertension and tinnitus had previously been denied.  In 
Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that 
VA must both notify a claimant of the evidence and 
information that is necessary to reopen a previously denied 
claim and notify the claimant of the evidence and information 
that is necessary to establish entitlement to the underlying 
claim for the benefit that is being sought.  To satisfy this 
requirement, the Secretary is required to look at the bases 
for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  

The Veteran's claim for service connection for PTSD is based 
on his report of an alleged personal assault during service.  
VA will not deny a PTSD claim that is based on in-service 
personal assault without first advising the claimant that 
evidence from sources other than the veteran's service 
records or evidence of behavior changes may constitute 
credible supporting evidence of the stressor and allowing the 
claimant the opportunity to furnish this type of evidence or 
advise VA of potential sources of such evidence.  38 C.F.R. § 
3.304(f).

In the instant case, the RO sent the Veteran VCAA notice 
letters in January 2006 and March 2006.  In the January 2006 
letter, the RO informed the Veteran that service connection 
had previously been denied for hypertension and tinnitus, the 
bases for the previous denials, the evidence needed to reopen 
the claims, and the evidence needed to substantiate the 
underlying claims for service connection.  This letter also 
provided the Veteran with notice of the evidence needed to 
substantiate his claims for service connection for hepatitis 
C, PTSD, and tendonitis, as well as notice as to his and VA's 
respective duties in obtaining evidence.  In the March 2006 
letter, the RO provided the Veteran notice as to how VA 
assigns disability ratings and effective dates.  Both letters 
are dated prior to the initial adjudication of the claims by 
the RO.  

The RO did not send the Veteran a notice letter with regard 
to the evidentiary requirements specific to a claim for 
service connection for PTSD based on in-service personal 
assault.  It could thus be said that notice in this case was 
less than perfect.  However, not all notice deficiencies 
require correction.  The test is whether the lack of notice 
resulted in prejudice to the Veteran, or, stated another way, 
whether the lack of notice affected the essential fairness of 
the adjudication.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed Cir. 2007).  If VA shows that the essential fairness of 
the adjudication was not affected by the notice deficiency, 
then the deficiency is termed harmless, or nonprejudicial 
error and the Board may immediately adjudicate the appeal.  
Id.  

As explained in the Discussion section of this Board 
decision, in August 2005 the Veteran reported that he told no 
one of the alleged in-service personal assault until 
recently.  Therefore, by the Veteran's own account there can 
be no evidence, from any source, contemporaneous to the 
Veteran's service or within years of separation from service.  
That he may have recently told someone else of the alleged 
assault is no more probative of the occurrence of the assault 
than his reports to VA.  

Of course this ordinarily would not preclude support for this 
type of claim from evidence of changes in behavior probative 
of occurrence of the alleged in-service assault.  But in this 
case, the Veteran has alleged that the in-service assault 
occurred in basic training so there can be no evidence of 
behavioral changes following the alleged assault because 
there is no evidence of his behavior prior to basic training 
with which to compare his behavior after basic training.  

Additionally, in the October 2007 statement of the case, the 
RO provided the Veteran with the complete text of 38 C.F.R. 
§ 3.304(f)(3) which lists the types of evidence that can 
corroborate a veteran's account of an inservice personal 
assault with regard to a claim for PTSD.  That was well over 
a year ago and the Veteran has not responded, other than to 
file his substantive appeal in January 2008.  

The Board does not find that the statement of the case stands 
in place of a separate notice letter and readjudication of 
the claim; that is, the Board is not saying that the notice 
in the statement of the case cured any notice deficiency.  
See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as a statement of the case 
or supplemental statement of the case, is sufficient to cure 
a timing defect).  Rather, a reasonable person in receipt of 
the October 2007 statement of the case would know what 
evidence to submit to corroborate the occurrence of the 
alleged stressor.  Sanders v. Nicholson, 487 F.3d 881, 887 
(Fed Cir. 2007) (providing that one way of demonstrating that 
a notice deficiency was not prejudicial to the claimant is by 
showing that a reasonable person would be expected to know 
from the notice that was provided what was required to 
substantiate the claim).  

For these reasons, the notice deficiency as to this issue is 
harmless error.  

VA also has a duty to assist the Veteran in the development 
of his claims.  This duty includes assisting him in the 
procurement of service and other pertinent treatment records 
and providing an examination or obtaining a medical opinion 
when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are: (1) 
whether there is competent evidence of a current disability 
or persistent or recurrent symptoms of a disability; (2) 
whether there is evidence establishing that an event, injury, 
or disease occurred in service, or evidence establishing 
certain diseases manifesting during an applicable presumption 
period; (3) whether there is an indication that the 
disability or symptoms may be associated with the veteran's 
service or with another service-connected disability; and (4) 
whether there otherwise is sufficient competent medical 
evidence of record to make a decision on the claim.  38 
U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

Here VA has not afforded the Veteran a VA examination or 
obtained a medical opinion with regard to any of his claims.  
As to the claims for service connection for tinnitus and 
hypertension, the RO and the Board have determined that new 
and material evidence has not been submitted to reopen these 
claims.  Therefore, VA has no duty to afford the Veteran an 
examination or obtain an opinion addressing these issues.  
See 38 C.F.R. § 3.159(c)(4)(iii) (2008).  

All evidence of record shows that the hepatitis C did not 
manifest during service or for decades after service and the 
only risk factor for hepatitis C was the Veteran's abuse of 
illegal drugs.  As to the claim for service connection for 
tendonitis, there is no evidence of tendonitis either in 
service or since service so VA has no duty to provide and 
examination or obtain an opinion as to that issue.  Hence, VA 
has no duty to afford the Veteran a VA examination or obtain 
an opinion as to these issues.  

With regard to the Veteran's claim for service connection for 
PTSD based on in-service personal assault, there is 
affirmative evidence that the Veteran does not have the 
claimed disability, PTSD.  This alone relieves VA of a duty 
to provide a medical examination or obtain an opinion with 
regard to this claim.  

VA has considered whether the Veteran's nonjudicial 
punishments and self-reported drug use during service 
indicate that comment by a medical professional is needed.  
See 38 C.F.R. § 3.304(f)(3); see also Patton v. West, 12 Vet. 
App. 272, 277 (1999).  As explained above, these are not 
behavioral changes and do not trigger a duty to obtain an 
opinion.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service treatment 
and personnel records and VA treatment records.  

Further regarding the duty to assist, the Board has carefully 
reviewed the Veteran's statements and the medical records 
associated with the claims file for references to additional 
treatment reports not of record, but has found nothing to 
suggest that there is any outstanding available evidence with 
respect to the veteran's claims.

For the above reasons, no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist the 
Veteran in the development of the claims.  Smith v. Gober, 14 
Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).


Discussion

The Board has reviewed all of the evidence in the claims 
folder.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need 
to discuss, in detail, all evidence of record.  Indeed, the 
Federal Circuit has held that the Board must review the 
entire record, but does not have to discuss each piece of 
evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000).  Therefore, the Board will summarize the relevant 
evidence where appropriate, and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to each claim.  

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in line 
of duty, or for aggravation of a preexisting injury suffered 
or disease contracted in line of duty, in the active 
military, naval, or air service of the United States.  See 38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303(a) (2008).  In 
general, service connection requires (1) medical evidence of 
a current disability; (2) medical, or in certain 
circumstances, lay evidence of in- service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed inservice disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

Certain chronic diseases, including hypertension, may be 
presumed to have been incurred in or aggravated by service if 
manifest to a compensable degree within one year of discharge 
from service.  See 38 U.S.C.A. §§ 1101, 1112, (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.307, 3.309 (2008).

Hepatitis C

At the outset, the Board notes that risk factors for 
hepatitis C include intravenous drug use, blood transfusions 
before 1992, hemodialysis, intranasal cocaine use, high-risk 
sexual activity, accidental exposure while a health care 
worker, and various kinds of percutaneous exposure such as 
tattoos, body piercing, acupuncture with non-sterile needles, 
and shared toothbrushes or razor blades.  VBA letter 211B 
(98-110) November 30, 1998.  

Service treatment records are absent for any mention of 
hepatitis or that the Veteran had any of the risk factors for 
hepatitis C.  

Hepatitis C is first referred to in February 2000 VA 
treatment notes.  Those notes document the Veteran's self-
reported history of intravenous heroin use beginning during 
military service, including sharing of needles during the 
1980's, a clean period from 1986 to 1988, use from 1988 to 
1993, a clean period from 1993 to 1999, and use from 1999 
until the time of the note, February 2000.  

This note also included remarks as to the legal, 
occupational, and medical consequences of his drug use.  
Under the heading for medical consequences is listed "none 
as per pt; HIV (-) 4 months ago at Riverside county; never 
had test for Hep B,C."  

This note is evidence that a possible consequence of the 
Veteran's intravenous drug use is hepatitis C.  

VA treatment notes from January 2004 are the earliest 
evidence that the Veteran has hepatitis C.  These notes 
include the Veteran's report of a long term intravenous 
heroin use.  August 2005 VA treatment notes include the 
Veteran's report that he was diagnosed with hepatitis C in 
2002.  

The Veteran has reported a long history of intravenous drug 
use.  By his own report, he had no knowledge of suffering 
from hepatitis C prior to the year 2000.  His hepatitis C is 
repeatedly discussed in proximity to his intravenous drug 
use.  There are no other references to any other risk factors 
for this disease.  

Given the 2002 date of diagnosis of hepatitis C and the 
Veteran's report of intravenous drug use beginning in service 
and occurring for extended periods after that service, it is 
not clear whether the Veteran contracted hepatitis C from 
such use during such service or since.  However, whether he 
contracted hepatitis C from intravenous drug use during 
service or after service does not change the outcome of this 
case.  If he contracted hepatitis C from intravenous drug use 
after service, then his hepatitis C did not have onset during 
service and was not caused by service.  If he contracted 
hepatitis C from intravenous drug use during service, such 
drug use is deemed willful misconduct; the law prohibits 
service connection for a disease resulting from misconduct 
due to the abuse of illegal drugs.  38 U.S.C.A. §§ 105(a), 
1110; 38 C.F.R. § 3.301(a).  

38 C.F.R. § 3.301(d) specifically addresses line of duty 
determinations with respect to abuse of alcohol or drugs, as 
follows:  

An injury or disease incurred during 
active military, naval, or air service 
shall not be deemed to have been incurred 
in line of duty if such injury or disease 
was a result of the abuse of alcohol or 
drugs by the person on whose service 
benefits are claimed.  For the purpose of 
this paragraph, alcohol abuse means the 
use of alcoholic beverages over time, or 
such excessive use at any one time, 
sufficient to cause disability to or 
death of the user; drug abuse means the 
use of illegal drugs (including 
prescription drugs that are illegally or 
illicitly obtained), the intentional use 
of prescription or non- prescription 
drugs for a purpose other than the 
medically intended use, or the use of 
substances other than alcohol to enjoy 
their intoxicating effects.

Because there is no competent evidence to establish even an 
association between the Veteran's hepatitis C and his 
service, other than through misconduct that would bar a grant 
of service connection, his appeal as to this issue must be 
denied.  There is no evidence favorable to his claim and his 
report of a long history of illegal drug abuse, along with 
physical manifestation of that abuse, is evidence against his 
claim.  Because the evidence as to this issue is not in 
equipoise, there is no reasonable doubt to be resolved.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2008).  


PTSD  

Establishing service connection for PTSD requires (1) a 
current medical diagnosis of PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a causal nexus between 
current symptomatology and the specific claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f).  The diagnosis of PTSD 
must comply with the criteria set forth in the Diagnostic and 
Statistical Manual of Mental Disorders, 4th edition, of the 
American Psychiatric Association (DSM-IV).  Id., see also 38 
C.F.R. § 4.125(a) (2008).  

The only stressor asserted by the Veteran is that he was 
sexually assaulted by his drill sergeant during basic 
training.  Because he does not allege combat with the enemy 
and the record is absent for any evidence that the Veteran 
engaged in combat with the enemy, his lay testimony cannot, 
by itself, establish the occurrence of the alleged stressor.  
See Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  Instead, 
the record must contain corroborative evidence that 
substantiates or verifies the Veteran's testimony or 
statements as to the occurrence of the claimed stressor.  See 
West v. Brown, 7 Vet. App. 70, 76 (1994).  

If PTSD is based on personal assault, evidence from sources 
other than military records may corroborate the occurrence of 
the stressor.  38 C.F.R. § 3.304(f)(3).  Examples of such 
evidence include, but are not limited to: records from law 
enforcement authorities, mental health counseling centers, 
hospitals or physicians; and statements from family members, 
roommates, fellow service members, or clergy.  Id.

The Veteran first reported his alleged in-service stressor to 
the RO in an April 2007 writing, in which he stated that he 
was under VA treatment for PTSD for rape trauma and that 
records of that treatment should support his appeal.  

Those records consist of an August 2005 VA treatment note.  
This notes states "[h]e now claims he has some PTSD issues 
from being molested in Basic Training (ARMY) while in Ft. 
Leonardwood, Missouri.  He claims a drill sgt attacked him 
sexually but vet told nobody about this.  He claims he only 
shared this with his uncle and his sponsor."  Further on in 
that note is recorded "[h]e claims he was sexually assaulted 
by a Drill Sgt in the Army and only a few people recently 
including his uncle and a counselor."  

These are the only references to the Veteran's alleged in-
service stressor.  The Veteran's statement that he told no 
one about the alleged assault until recently precludes the 
existence of any corroborative evidence created 
contemporaneous to the assault or within decades of the 
assault.  Service treatment records are absent for any 
mention of psychiatric symptoms and contain no report of a 
personal assault.  Hence, by the Veteran's own account, there 
is no evidence from law enforcement authorities, mental 
health counseling centers, hospitals or physicians; family 
members, roommates, fellow service members, or clergy, within 
the meaning of 38 C.F.R. § 3.304(f)(3).  Id.

Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources.  Id.  Examples of behavior changes that may 
constitute credible evidence of the stressor include, but are 
not limited to: a request for a transfer to another military 
duty assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  Id.  

February 2000 VA treatment notes include the Veteran's 
reported history that he had never engaged in homosexual 
sexual relations and had no history of physical or sexual 
abuse.  He reported that he had no psychiatric diagnosis but 
felt sad at times when thinking about his history of drug use 
and lost opportunities.  He reported that he had no history 
of fights or violence.  These notes are evidence against the 
Veteran's claim because he denied any abuse and any 
homosexual relations.  This is inconsistent with his later 
report that he was the victim of a sexual assault in basic 
training and is thus some evidence against his claim.  See 
Buchanan v. Nicholson, 451 F3.d 1331, 1336-37 (Fed. Cir. 
2006) (explaining that in conflicting statements tend to 
reduce the credibility of evidence); see also Caluza v. 
Brown, 7 Vet. App. 498, 511 (1995) (credibility of witness 
can be impeached by a showing of inconsistent statements).  
This inconsistency impacts negatively on the Veteran's 
credibility.  

Service personnel records show that the Veteran had several 
Article 15 non-judicial punishments.  These included drinking 
an alcoholic beverage in violation of a lawful order, failure 
to report for morning formation, and possession of 
amphetamines.  As detailed elsewhere in this decision, the 
Veteran reports a 30-year history of intravenous heroin use, 
with intermittent periods of non-use.  He has also reported 
that this heroin use began when he was in the military.  

The Board has considered whether the Veteran's substance 
abuse history is evidence of the alleged in-service sexual 
assault, but having weighed all of the evidence of record, 
the Board finds that his substance abuse history does not 
verify the occurrence of the alleged sexual assault.  For two 
reasons, his substance abuse history and non-judicial 
punishments are not behavior changes following the alleged 
assault.  First, the Veteran alleges that the assault 
occurred during basic training.  Given this timing, there is 
no previous military behavior with which to compare his 
behavior after basic training.  Second, in his July 1976 
application for enlistment, the Veteran indicated that he had 
used marijuana.  Hence, he was prone to the use of illegal 
substances prior to entrance into service, and thus the use 
of such substances and violation of rules and regulations 
would not constitute behavior changes here.  

The Veteran has never alleged that his substance abuse is 
related to an in-service event.  He did not report the 
alleged assault to anyone until decades after service.  
Although he reported the alleged assault to VA health care 
providers in August 2005, there is no further other mention 
of the alleged event in VA treatment records.  His earlier 
reports of no homosexual acts and no assaults are 
inconsistent with this report of an in-service sexual assault 
and make his report less credible.  Taking all of this 
evidence into account, the Board finds that the occurrence of 
the alleged in-service stressor has not been verified.  This 
lack of verification of an in-service stressor is an 
independent basis for the Board's denial of his appeal as to 
the issue of service connection for PTSD.  

Additionally, the Veteran has not been diagnosed with PTSD.  
This is not merely due to the absence of an opportunity for 
such a diagnosis.  Rather, treatment records show that VA has 
rendered mental health treatment to the Veteran.  Fully aware 
of his reports of sexual assault during service, a clinician 
stated, in January 2007 mental health notes, that the Veteran 
did not meet the criteria for a diagnosed severe and 
persistent mental illness, including PTSD.  In that same 
month he was diagnosed with polysubstance abuse: alcohol, 
cocaine, and opiodes, and dysthymia.  This is affirmative 
evidence that the Veteran does not have PTSD.  Furthermore, 
no other competent evidence of record diagnoses PTSD.  

As discussed above, entitlement to service connection for 
disease or injury is limited to cases in which the Veteran 
has the claimed disability.  Hence, in the absence of proof 
of a present disability, there can be no valid claim for 
service connection.  Gilpin v. West, 155 F. 3d 1353 (Fed. 
Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  The competent evidence of record affirmatively 
showing that the Veteran does not have PTSD is an independent 
basis for the Board's denial of his appeal as to the issue of 
service connection for PTSD.  

The preponderance of evidence of record shows that none of 
the elements for service connection for PTSD have been met in 
this case.  Therefore his appeal as to this issue must be 
denied.  Because the evidence as to this issue is not in 
equipoise, there is no reasonable doubt to be resolved.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2008).  

Tendonitis

Service treatment records and post service treatment records 
are absent for any mention of tendonitis.  At no time has the 
Veteran specified of what body part he believes he has 
tendonitis.  The only reports of extremity pain experienced 
at any time during the time frame of his claim is that 
involving his upper extremities.  In January 2004, he 
reported joint pain of the upper extremities and had swelling 
of his left foot.  These symptoms were mentioned in 
conjunction with findings of fever chills and night sweats.  
There is no indication that these symptoms had onset during 
service or are in any manner related to the Veteran's 
service.  There is no evidence of record that the Veteran has 
ever had tendonitis or that the pain complaints have been 
associated with any underlying diagnosis.  In this regard, 
the Board notes that pain alone, without a diagnosed or 
identifiable underlying condition, does not constitute a 
disability for which service connection may be granted. 
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).

As discussed above, entitlement to service connection for 
disease or injury is limited to cases in which the Veteran 
has the claimed disability.  See 38 U.S.C.A. § 1110.  Hence, 
in the absence of proof of a present disability, there can be 
no valid claim for service connection.  Gilpin v. West, 155 
F. 3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  As no evidence of record shows that 
the Veteran currently has ever had tendonitis, his appeal as 
to this issue must be denied.  All evidence of record is 
unfavorable to a grant of service connection for tendonitis; 
there is no evidence favorable to such a grant.  Because the 
evidence as to this issue is not in equipoise, there is no 
reasonable doubt to be resolved.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 
(2008).  

New and material evidence

Claims of entitlement to service connection for tinnitus and 
hypertension were denied by the RO in a rating decision 
issued prior to receipt of the Veteran's claims for these 
disabilities which gave rise to his current appeal.  

Once the RO denies a claim, the claimant has an opportunity 
to initiate an appeal to the Board.  See 38 U.S.C.A. § 7105.  
If no appeal is initiated, the decision becomes final.  Id.  
Generally, final decisions may not be reopened and allowed.  
38 U.S.C.A. §  7105(c) (West 2002).  

The exception to this rule is 38 U.S.C.A. § 5108, which 
provides that if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.  Hence, before reaching the issue 
of whether service connection is warranted, the Board must 
first determine whether the claims may be reopened.  See 
Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); 
see also 38 U.S.C. A. § 5108; Hodge v. West, 155 F.3d 1356, 
1359-60 (Fed. Cir. 1998).  

"New and material evidence" means evidence not previously 
submitted to agency decision makers which is neither 
cumulative nor redundant of evidence previously of record, 
and which by itself or when considered with previous evidence 
of record, relates to an unestablished fact necessary to 
substantiate the claim, and which raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a) (2008).  

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim.  
Evans v. Brown, 9 Vet. App. 273 (1996).  Rather, it is the 
specified bases for the final disallowance that must be 
considered in determining whether the newly submitted 
evidence is probative.  Id.  Such evidence must tend to prove 
the merits of the claim as to each essential element that was 
a specified basis for that last final disallowance of the 
claim.  Id.

Hypertension 

In a September 2002 rating decision, the RO denied service 
connection for hypertension on the basis that there was no 
relationship between the Veteran's hypertension and his 
military service.  That decision and a copy of the Veteran's 
appellate rights were sent to the Veteran and his 
representative that same month.  The Veteran did not appeal 
that decision so the decision became final.  

Evidence of record at the time of that decision included the 
Veteran's service treatment records and VA treatment records.  

Evidence added to the record since the September 2002 rating 
decision consists of additional VA treatment records and 
service personnel records.  This evidence provides no opinion 
or indication that the Veteran's hypertension is related in 
any manner to his military service, to include having onset 
during that service or within one year of separation from 
that service.  

While this additional evidence is new, it is not material 
evidence.  This evidence does not address the basis for the 
denial of his claim in September 2002 and raises no 
possibility of substantiating his claim.  As material 
evidence has not been added to the record since the September 
2002 decision, the Veteran's claim for entitlement to service 
connection for hypertension cannot be reopened.  

Tinnitus 

In that September 2002 decision, the RO also denied the 
Veteran's claim for entitlement to service connection for 
tinnitus.  He did not appeal that decision.  Hence, that 
decision became final.  

Evidence of record at the time of that decision included the 
Veteran's service treatment records and VA treatment records.  

Evidence added to the record since the September 2002 rating 
decision consists of additional VA treatment records and 
service personnel records.  This evidence does not mention 
tinnitus.  Other than the filing of his claim to reopen, the 
Veteran has not mentioned tinnitus in any of his statements, 
nor has documented treatment for such disorder been 
submitted.  Therefore, evidence added to the claims file 
since the September 2002 decision is not new and material 
evidence and the claim for service connection for tinnitus 
cannot be reopened.  


						(CONTINUED ON NEXT PAGE)



ORDER

Service connection for hepatitis C is denied.  

Service connection for PTSD is denied.  

Service connection for tendonitis is denied.  

New and material evidence having not been received, the 
application to reopen a claim of entitlement to service 
connection for hypertension is denied.  

New and material evidence having not been received, the 
application to reopen a claim of entitlement to service 
connection for tinnitus is denied.  



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


